Dear Judge Dupont:
This office is in receipt of your opinion request in which you ask the following:
      1. May the Marshal of the City Court of Plaquemine charge a fee for service of process of a document on a single individual in excess of ten dollars? If your answer is in the affirmative, please advice if there is any limit to what amount could be charged.
      2. In the event the Marshal would serve a single individual with multiple documents at the same time with one "return" may he charge separate service fees for each document? (i.e. service of a petition with interrogatories and admissions attached)
      3. Pursuant to the above statutes, what is the appropriate service fee allowed to the City Marshal of the City of Plaquemine for service of a Garnishment under writ of fieri facias with interrogatories attached?
As cited in your letter, the general law applicable to the civil fees allowed to Constables and Marshals is contained in LSA-R.S.33:1704. LSA-R.S. 33:1704.1(C) provides special provisions of service for the City Marshal of Plaquemine and states as follows:
  § 1704.1 Fees and costs; particular city marshals
 C. Notwithstanding any other provision of law to the contrary, but otherwise in accordance therewith, the marshal of the city of Natchitoches, the marshal of the city of Port Allen, the marshal of the city of Plaquemine, the marshal of the city of Franklin, the marshal of Morgan City, the Ward Two marshal of the city court of Denham Springs, the Ward One marshal of the city of Minden, and the Ward Two marshal of the city of Springhill, shall each be entitled to a minimum fee of office of ten dollars for each service rendered in civil matters.
The language of this special statute, LSA-R.S. 33:1704.1(C) as applicable to the marshal of the City of Plaquemine, allows this marshal to charge of minimum fee of office of $10.00 for each service rendered in civil matters. This special language preempts the general language as found in LSA-R.S. 33:1704. Note the first sentence of LSA-R.S. 33:1704.1(C) as stated above, which states "Not withstanding any other provision of law to the contrary, but otherwise in accordance therewith, . . .". Thus this special statute which allows the marshal of the City of Plaquemine to receive a minimum fee of office of $10.00 for each service is applicable only where it preempts or contradicts the general statute, LSA-R.S. 33:1704. Thus, the marshal of the City of Plaquemine may charge a fee of office of $10.00 for each service rendered in civil matters for all services which charge is less than $10.00 in accordance with LSA-R.S. 33:1704. If the charge allowable in LSA-R.S. 33:1704 is greater than $10.00, the marshal for the City Court of Plaquemine may charge that greater fee.
We do not read LSA-R.S. 33:1704(C) as allowing the marshal to charge unlimited fees for service. We simply read it as allowing the marshal to receive a fee of $10.00 where LSA-R.S. 33:1704
provides for less than a $10.00 fee.
If a marshal serves a single individual with multiple documents at the same time, he may charge separate service fees for each document. For example, service of a petition with interrogatories and admissions allows a service charge of $10.00 for the petition and $10.00 for the interrogatories for that service. As the statutes delineate separate charges for separate services and do not limit or otherwise prohibit the marshal from charging fees based on serving multiple items, it is our opinion that the marshal or constable may charge for each of the separate documents that he serves on an individual.
Regarding the appropriate service fee allowed to the city marshal of the City of Plaquemine for service of a garnishment under a Writ of Fieri Facias with interrogatories attached, LSA-R.S.33:1704(4) allows the marshal or constable for the City of Plaquemine to receive $25.00 for the service and return of a garnishment under a Writ of Fieri Facias. If he serves this with interrogatories, he may charge an additional $10.00 fee for service of the interrogatories, for a total of $35.00. Note that while LSA-R.S. 33:1704(3) provides for a $6.50 fee for services of interrogatories, the constable for the City Court of Plaquemine is entitled to a minimum of a $10.00 fee which allows him to charge $10.00 rather than $6.50 for serving interrogatories.
Note also that LSA-R.S. 33:1704(16) allows the constable or marshal to charge mileage for service. In any of the above cases where the constable is serving multiple petitions or multiple items, but making one service trip, the actual mileage only may be reimbursed and such actual mileage shall be prorated among the various service items. R.S. 33:1704(16) states as follows:
  § 1704. Fees and costs
 (16) For each mile or fraction thereof actually and necessarily traveled in going to and returning from the service of any process of court, twenty-one cents. No constructive mileage shall be allowed. When service of different processes in the same case or processes of court in different cases are served on the same official tour of the constable, the actual mileage traveled shall be prorated.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb